Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the current application.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0022], line 4 recites “target clean surface 130”.  This should be “target clean surface 120”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 recite the limitations “an inflatable film configured to be disposed on a target clean surface” and an “an inflation device configured to inflate the inflatable film such that bio-fouling is removed from the target clean surface”.
The term “target clean surface” is not defined by the specification. Paragraph [0012] indicates the inflatable film is mounted on a bio-fouled surface.  However, it appears to the examiner that the term “target clean surface” refers to a surface that is clean or has 
As best understood by the examiner bio-fouling is only removed from the inflatable film and not from the target clean surface which has been covered or protected by the inflatable film.  
Appropriate clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lopez et al., US 10207299 (disclosed by applicant).  Lopez discloses an inflation-based antifouling system, comprising, an inflatable film (cavity 1708) disposed on a .
Conclusion
No further art rejections have been made due to the indefiniteness of the claim 
language noted in the 35 USC § 112 rejection above.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stevens et al., US pub No 20150116656 discloses deformable membrane assemblies with adjustable pressure within the membranes to cause a change in the surface shape of the membrane.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617